Citation Nr: 1517863	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-24 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1979. 

This matter comes before the Board of Veterans, Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs Regional Office in Waco, Texas which-in pertinent part, denied the benefit sought on appeal.

An August 2008 RO letter informed the Veteran that his Board hearing which was scheduled for May 13, 2008 was rescheduled for September 15, 2008.  The Veteran failed to appear, and there is no record of a request that the hearing again be rescheduled.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2014). 

In October 2009, May 2011, October 2011, and September 2013, the Board remanded this matter for additional development.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.



FINDINGS OF FACT

A respiratory disorder, to include asthmatic bronchitis, is not causally connected to an injury or disease in active service.



CONCLUSION OF LAW

The requirements for entitlement to service connection for a respiratory disorder, to include asthmatic bronchitis are not met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a May 2003 RO VCAA letter informed the Veteran that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter was time-compliant and substantially complied with the content requirements.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).

The May 2003 letter also did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This omission was not prejudicial, however, as a June 2008 RO letter provided the information and the claim was reviewed de novo as noted in a July 2008 Supplemental Statement of the Case (SSOC).  This cured the timing error of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SSOC, is sufficient to cure a timing defect).  The Board finds no prejudice as concerns the content error, as there is no assertion by the Veteran of any specific prejudice due to the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed due to notice-type errors).  Further, in the decision below, the Board denies the claim, which moots any issue related to a disability evaluation or effective date.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and private treatment records.  A number of examinations were scheduled to assist the Veteran at which he failed to report.  See 38 C.F.R. § 3.655(b).  

The Boards remands were aimed at affording the Veteran an examination and obtaining a medical opinion and to obtain any outstanding records.  All reported records have not been obtained.  An examination was conducted in March 2014 pursuant to the September 2013 remand; but the Veteran's representative submitted valid concerns as to the adequacy of the examiner's rationale for the negative nexus opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  As a result, in November 2014, the Board obtained a specialist opinion from the Veterans Health Administration (VHA) which is discussed in detail later in this decision and provides an adequate opinion.  Hence, the deficiencies in earlier opinions have been cured and there has been compliance with the Board's remand instructions.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran asserts that he has a respiratory disability that started during his active service.  As set forth below, however, the evidence of record refutes his assertion.

At his physical examination for enlistment, the Veteran denied any prior history of respiratory problems, and his physical examination revealed his chest and lungs to be normal.  STR reflect that a March 1978 chest X-ray was read as normal.  The Veteran underwent a tonsillectomy in March 1977, and he was placed on a temporary Profile for persistent pharyngitis that same month.  In May 1978 complaints of chest congestion were noted.  Physical examination revealed diffuse inspiration/expiration wheezes, which were worse on the right.  A chest X-ray and CBC were within normal limits.  The assessment was bronchitis.  Although the examiner deemed the chest X-ray as within normal limits, the radiology report noted healed fibrocalcific disease.  

An October 1978 entry in the STRs noted complaints of ears and eyes.  The assessment was upper respiratory infection (URI) and otitis.  A November 1978 entry noted complaints of popping in the ears and heaviness of the eyes.  The assessment was URI and smoking.  The February 1979 Report of Medical Examination For Separation reflects that the Veteran's lungs and chest were assessed as normal.  The chest X-ray showed scattered calcifications in both lung fields.  The Veteran was deemed fit for separation from active service.

A chest X-ray taken as part of a VA general medical examination in December 1979, was read as normal.  The only abnormality noted in the respiratory section of the examination was sinusitis, which was subsequently service connected.  A September 1985 chest X-ray was normal, and a January 1990 examination revealed the respiratory system as normal.  

An August 1995 hospital discharge summary reflects that the Veteran's diagnoses at discharge included pneumonia and Goodpasture's syndrome with lung greater than kidney.  In November 2000, the Veteran was diagnosed with moderate positional obstructive sleep apnea (OSA).  A March 2003 VA outpatient entry notes a 25-year history of smoking and past use of marihuana.  A May 2003 VA examination diagnosed chronic asthmatic bronchitis secondary to cigarette excess.  VA outpatient records of October 2007 note the Veteran's complaints of sudden chest pains with inability to breathe.  He reported three to four episodes over the prior two months, and reported they resolved on their own after a day or two.  The lungs were normal on examination.  In September 2008, the Veteran was evaluated to determine if he had any active post-Goodpasture's issues.  The pulmonology entry notes pulmonary function tests (PFTs) revealed no evidence of active Goodpasture's, and the Veteran was discharged from pulmonology.  He was offered smoking cessation but declined.

As noted earlier, the Board remanded the case in September 2013 for an examination.  The March 2014 VA examination report reflects that the examiner reviewed the claims file, to include all of the entries set forth above.  The examiner opined that a careful review of the Veteran's STRs and post-STRs revealed no chronic or acute respiratory disorder that had and onset during the Veteran's active service or was caused by his active service.

The examiner did not provide a rationale for the opinion.  Thus, as also noted earlier, the Board requested a specialist opinion by the VHA.  See 38 C.F.R. § 20.901.  The VHA designated-chief of staff referred the claims file to R.P.B., M.D., a staff pulmonary physician.  In addition to requesting a comprehensive review of the claims file, the Board set forth all of the evidence noted above in the request.  Dr. B's November 2014 report reflects that he conducted an extensive review of the claims file, and he noted the fact that the Veteran is service connected for chronic sinusitis.

Dr. B noted the Veteran's recorded use of tobacco and combusted marijuana.  Dr. B noted that the American Lung Association's criteria for a diagnosis of chronic bronchitis include a mucus-producing cough most days of the month for three consecutive months of a year for two years in a row without another underlying disease to explain the cough.  Dr. B opined that the Veteran's records revealed that he failed to meet those criteria.  He noted that the September 2008 PFTs failed to demonstrate an obstructive ventilatory defect typical of chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  Thus, Dr. B opined that chronic bronchitis as a diagnosis for the Veteran was ruled out.

Dr. B explained that asthma is a disorder of inflammation of the airways; and, patients with asthma generally experience episodic exacerbations of the disease.  He noted further that asthmatic bronchitis is an older term that most practitioners no longer use.  It was meant to refer to the occurrence of acute bronchitis in a person with asthma.  Dr. B noted that persons with asthma, in general, cannot tolerate the inhalation of respiratory irritants such as smoke from combusted tobacco or marijuana without suffering an exacerbation.  Dr. B then noted that the 2008 PFT report noted that there was no response to an inhaled bronchodilator, which meant that there was no reversible airway obstruction present.  Reversible airway obstruction is a characteristic of asthma.  Thus, Dr. B opined a diagnosis of asthma for the Veteran is excluded as is a diagnosis of asthmatic bronchitis.

As concerns acute bronchitis, Dr. B noted it typically caused by a virus.  It results in shortness of breath, cough, chest tightness, and wheezing.  He opined that acute bronchitis was what the Veteran manifested in May 1978; and, that there was no evidence of a permanent airway obstruction or airway hyperactivity as a result of the episode.  Dr. B also noted the Veteran's medical respiratory history was complicated by the 1995 episode of Goodpasture's disease.  His treatment, however, was successful, and there is no evidence that the Veteran incurred a significant respiratory impairment from the Goodpasture's.

The Board also asked the specialist to specifically note and comment on the X-ray findings in active service, to include fibro-calcific disease and scattered calcifications.  Dr. B noted that chest X-rays in 1985 and 1990 were normal.  The in-service X-ray reports indicated the Veteran had experienced a past respiratory infection-probably in childhood, that resulted in granulomas forming in his lungs.  Dr. B opined that the Veteran probably had childhood infection such as, but not limited to, histoplasmosis, that resulted in the formation of granulomas.  Over time, the granulomas calcified.  Dr. B noted that later chest X-rays were interpreted as normal, not because the calcified granulomas had resolved, but because they are such common findings that the radiologist did not deem it necessary to comment on them.  Dr. B noted further that the granulomas typically cause no respiratory dysfunction or disability.  He added that he could not concretely confirm his opinion without the actual X-rays.

Dr. B summarized the Veteran's medical history as follows: he had an episode of acute bronchitis in May 1978, but he did not have acute bronchitis when he separated in March 1979; and, neither did he have chronic bronchitis or asthmatic bronchitis when he separated from active service.  Dr. B opined further that the Veteran does not currently have asthma, COPD, chronic bronchitis, or asthmatic bronchitis.  Nonetheless, Dr. B opined, if the Veteran in fact has either of those diseases, it is due to his practice of inhaling combusted tobacco and marijuana plants, and not the 1978 episode of acute bronchitis.  Dr. opined with confidence that the Veteran does not suffer from a chronic respiratory illness as a result of the 1978 episode of acute bronchitis, as he made a complete recovery from it.

Dr. B's opinion stands on its own, as it is based on the medical evidence of record, and he provided a comprehensive rationale for his opinion.  Thus, the Board finds it extremely probative.  Nieves v. Rodriguez, 22 Vet. App. 295.

The Board acknowledges the Veteran's lay assertions, to include his October 2005 assertions that his rhinitis deteriorated into bronchitis, and an acute sinus infection caused a flare-up of his Goodpasture's.  There are indeed certain disorders or conditions that a lay person is competent to identify, such as varicose veins.  See 38 C.F.R. § 3.159(a)(2).  Lay input may also be combined with a trained medical professional's assessment to determine etiology.  The Board must make this determination on a case-by-case basis.  See Jandreau, 492 F. 3d 1372.  The Board finds that distinguishing between acute and chronic bronchitis and opining on an etiology for either is beyond the training and experience of a lay person.  Id.  Thus, the Veteran's opinion is not probative on the issue.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a respiratory disorder, to include asthmatic bronchitis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


